                Case 2:12-cr-00166-KJD-PAL Document 75-1 Filed 10/31/18 Page 1 of 1

PROB 22                                                                                                             DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                             2:12CR00166
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

                                                                                           Nevada                              Las Vegas
                                                                             NAME OF SENTENCING JUDGE
David Kim
                                                                                                         Kent J. Dawson
                                                                             DATES OF PROBATION/          FROM                     TO
                                                                             SUPERVISED RELEASE

                                                                                                              6/21/2016                 6/20/2021
OFFENSE
Count 1: Conspiracy to Distribute Controlled Substances




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF                NEVADA



         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the District of Hawaii                                     upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                             12.18.2018
                                       Date                                                         United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF                 Hawaii



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge
